he did not accept the plea it was likely that the State would seek a
                habitual criminal adjudication and, if convicted, he would likely be
                sentenced as a habitual criminal based on his prior criminal record. The
                court stated that it had reviewed the plea agreement and the transcripts
                of the bindover and plea canvass and there was nothing that indicated
                that Lilley felt threatened or coerced during the proceedings. The court
                denied the motion to withdraw the plea, finding that counsel had an
                obligation to inform Lilley of the potential consequences he faced if he did
                not accept the plea and informing Lilley of those consequences was not
                coercive. The totality of the circumstances supports the district court's
                determination that Lilley was not coerced into pleading guilty and we
                conclude that the district court did not abuse its discretion by denying the
                motion to withdraw the guilty plea. See id. at 721-22, 90 P.3d at 1125-26.
                Therefore, we
                            ORDER the judgment of conviction AFFIRMED.




                                        Hardesty



                Douglas -
                                                             a
                                                           Cherry
                                                                    kit                   J.




                cc: Hon. Douglas W. Herndon, District Judge
                     Drummond & Nelson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A